Irwin, J., concurring: Although I agree with the result reached in this case, I wish to add the following comments. In relying on Mrs. Benjamin’s retention of “voting control,” we seem to ignore the fact that all of the voting preferred stock had been placed in a voting trust in 1962. The terms of the trust suggest that Mrs. Benjamin did not have voting rights either before or after the 1964 redemption. However, petitioners have repeatedly referred to Mrs. Benjamin as the “controlling shareholder” and the point has not been specifically addressed by the parties. For these reasons, we have treated Mrs. Benjamin as the controlling shareholder, notwithstanding the existence of the voting trust, and we have made no determination as to the effect of the voting trust on her interest in the corporation. Fay and Simpson, JJ., agree with this concurring opinion.